— Appeal by the defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered January 20, 1987, convicting him of rape in the first degree (seven counts), rape in the third degree, sodomy in the first degree (seven counts), sodomy in the third degree (three counts), incest (two counts), assault in the second degree (three counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Bracken, Rosenblatt and O’Brien, JJ., concur.